Citation Nr: 1745426	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  09-28 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for a right wrist disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral pes planus.

3.  Entitlement to service connection for bilateral pes planus.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:  Disabled American Veterans




ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1978.  These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2008 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.
 
In October 2013 and January 2016, the Board remanded this case to arrange a Board hearing.  In an April 2016 letter sent to the Veteran's address of record, the Veteran was notified of his scheduled May 2016 Board hearing.  There is no indication he did not receive this letter.  Accordingly, his hearing request is considered withdrawn because he failed to report to this hearing without good cause.  
 
The issue of entitlement to service connection for right hand weakness as directly related to service or as secondary to a service-connected right wrist disability has been raised by the record in the Veteran's September 2007 VA examination and November 2012 appellate brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Thus, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

The issues of entitlement to an increased rating for a right wrist disability on an extraschedular basis and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  An unappealed January 2007 rating decision denied the Veteran service connection for bilateral pes planus because the evidence indicated this condition pre-existed service.  

2.  Evidence received since the January 2007 denial includes evidence not of record at that time, relates to an unestablished fact necessary to substantiate the underlying claim of service connection, and raises a reasonable possibility of substantiating that claim.

3.  The evidence reasonably suggests that the Veteran's bilateral pes planus was aggravated by his service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received; the claim of service connection for bilateral pes planus may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  Service connection for bilateral pes planus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA applies to this claim.  However, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist omission is harmless.
 



Legal Criteria 

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the claimed disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




Factual Background and Analysis 

New and Material Evidence  

In a January 2007 rating decision, the RO denied the Veteran's claim for service connection for bilateral pes planus due to lack of evidence that this condition was aggravated by service.  In a September 2012 Supplemental Statement of the Case (SSOC), the RO reopened this claim citing a November 2012 VA medical opinion regarding aggravation as new and material evidence.  The Board agrees that this opinion is both new and material and will grant the Veteran's petition to reopen his claim for service connection for bilateral pes planus.  

Bilateral Pes Planus 

It is undisputed that the Veteran was diagnosed with asymptomatic pes planus at entrance to active service.  The central question before the Board, therefore, is whether his pes planus was aggravated by his active service.  His service treatment records (STRs) are significant for notation of second degree pes planus in his January 1975 enlistment examination, a January 1975 x-ray showing first degree bilateral pes planus, a July 1975 report of foot symptoms due to flat feet with an associated profile and instruction to obtain different boots, and a March 1976 STR where the Veteran reported "a great amount of bilateral arch pain" with a provisional diagnosis of weak arches without obvious deformity.

In an August 2012 opinion, a VA examiner (who did not examine the Veteran) reviewed the record and opined that it was less likely than not that the Veteran's service had aggravated his bilateral pes planus.  The examiner opined that the Veteran's current pes planus, as show in March 2008 VA treatment records, was likely due to his obesity.  The Board finds this opinion inadequate because it did not consider or address the Veteran's documented worsening of his arch pain during service; but rather, the examiner focused on the non-dispositive question of whether the Veteran's current obesity had more recently flattened his arches.  The examiner also did not have the opportunity to speak with the Veteran and solicit his lay evidence regarding the progression of his pes planus symptoms during service.  Because the Veteran's STRs document worsening foot pain associated with pes planus and weak arches and the negative nexus opinion of record is without significant probative weight, the Board resolves reasonable doubt in the Veteran's favor and finds that it is as likely as not that his bilateral pes planus was aggravated beyond its natural progression during service.  Accordingly, service connection for bilateral pes planus is granted.  


ORDER

The appeal to reopen a claim for service connection for bilateral pes planus is granted.

Entitlement to service connection for bilateral pes planus is granted.  


REMAND

Right Wrist

The Veteran is claiming entitlement to an increased rating for his service-connected right wrist disability.  This disability is currently rated at 10 percent, the maximum rating, under diagnostic code (DC) 5215.  38 C.F.R. § 4.71a.  In his November 2012 appellate brief, the Veteran described 10/10 pain that interfered with his prior employment as a truck driver and impeded his performance of activities of daily living.  Because this clinical picture may not be captured by DC 5215's rating criteria, this claim must be referred for extraschedular consideration by the Director of Compensation.  See Thun v. Peake, 22 Vet. App. 111 (2008) (in exceptional case where schedular ratings are inadequate, a claim will be referred for extraschedular consideration under § 3.321(b)).

	(CONTINUED ON NEXT PAGE)


TDIU

The record shows that the Veteran was unable to continue employment as a truck driver because of his right wrist disability.  He then received VA vocational assistance, including speech-activated computer software, and completed coursework toward a college degree.  Currently, the Veteran is not eligible for consideration for schedular TDIU because he does not have one disability rated at 60 percent disabling or a combined disability rating of 70 percent with one disability rated at 40 percent disabling.  It is also not evident from the record whether the Veteran is currently working or seeking to work.  Accordingly, the Board finds that a remand is necessary to obtain updated information on the Veteran's employment status and for referral for consideration for extraschedular TDIU if warranted.   

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for his service-connected right wrist disability and to provide authorizations for VA to obtain records of any such private treatment.  The AOJ should obtain for the record complete clinical records of all pertinent treatment or evaluation (copies of which are not already associated with the claims file) from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  Invite the Veteran to submit an updated TDIU application and any information suggesting that his service-connected disabilities interfere with his employment or prevent him from obtaining or maintaining substantially gainful employment.  

3.  After the record is determined to be complete, refer the case to the Director of Compensation for consideration of an extraschedular award for his right wrist disability, and if, warranted for TDIU.  This referral should include a full statement of the Veteran's service-connected disabilities, as well as his employment, educational, and medical histories.

4.  After completion of the foregoing, the AOJ should review the record and re-adjudicate the claims.  If the claims remain denied, issue an appropriate supplemental statement of the case, afford the Veteran and his representative the opportunity to respond, and return the claims to the Board.


The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).





_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


